Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-11 are pending in this office action.
Claims 1-11 have been rejected. 

	Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “conventional method. It is unclear what is meant by this phrase “conventional method”. In other words, it is unclear what is the parameter to categorize that the method is conventional. Therefore, it renders claim 2 indefinite. 

Claim Rejections - 35 USC § 103
5.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

8. 	Claim(s) 1- 11 is /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over NPL Master Cho et al. (2011: “Egg yolk oil Recipe-Natural Farming Hawaii) in view of NPL Wu et al. (in Molecules vol 21, 106, 2016: Molecules 2016, 21, 106; doi:10.3390/molecules 21010106) in view of NPL OFI magazine (2017) [Activated carbon is used in edible oil bleaching to remove ...https://www.ofimagazine.com.  news › Activated…] in view of NPL Larsen et al. ( in Poultry Sci. 60: 160-167, 1980) in view of Punegova et al. (RU 2634430 C1; Year 2017) in view of NPL Footbalt 2014 (at least Under page 253 col 2 first paragraph) [ in NPL Footbalt 2014, pages 2, Chapter by Aleksandrs et al. 253-256] in view of Vyatkina et al. (SU 1721080 A1; 1992) in view of NPL “Activated Carbon  Removal” (in Carbon filtration and activated charcoal | Experiment | RSC Education ; See last page -Year 2016). 

9.	Regarding claim 1, NPL Master Chao et al. discloses that crude egg oil can be made by using the disclosed method of cooking egg yolk followed by pressing oil from egg and removing from heat (at least on page 1). 
NPL Master Chao is silent about further extraction of the crude egg yolk oil by ether solution.
NPL Wu et al. discloses that egg yolk oil can be extracted by many means including “ether extraction method” (at least in Table 1) which will provide the benefit of having slight egg fragrance (at least in Table 1). 
NPL Master Chao et al. in view of NPL Wu et al. do not disclose water addition in the extraction method and the distillation method.
NPL Larsen et al. discloses that the good extraction and purification can be achieved by using and optimizing different ratios of egg yolk: solvent: water (at least in page 161, col 1 5th paragraph).  It is to be noted that even if it is from egg yolk, it can be considered equivalent to crude yolk oil and also it is similar disclosure. Therefore, one of ordinary skill in the art can optimize the ratio from the teaching of NPL Larsen et al. in order to achieve the best quality of purified egg oil. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ratio of solvent (i.e. ether), water and oil in to NPL Master Chao et al. in view of NPL Wu et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired pure deodorized, decolored egg oil.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). This meets claims 1, 3 and 7 and 8. 
Regarding stirring step, it is to be noted that this is a known step to mix in order to achieve proper mixing. Therefore, it is within the skill of one of ordinary skill in the art to achieve proper mixing to meet claim 1. 

10.	Regarding claims 1, 4, regarding activated carbon, NPL Master Chao et al. in view of NPL Wu et al. do not disclose the use of activated carbon to process crude egg oil. 	
NPL OFI magazine (2017) discloses that oil is decolorized by activated carbon (Page 1 col 1 first bold line containing paragraph and col 1 third paragraph, it says, it was published in OFI 2016 also).  NPL OFI magazine (2017)  also discloses that activated carbon is used to purify edible oil by its unique physical property to absorb contaminants on the surface of the activated carbon by its stronger attraction force (page 2, Under Physical Second square bold e.g. PAC paragraph and first paragraph under “How does it work”) by its unique physical property to absorb contaminants on the surface of the activated carbon by its stronger attraction force (page 2, under “How it works, two paragraphs). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Master Chao et al. in view of NPL Wu et al. by including the teaching of NPL OFI magazine who discloses that activated carbon is used to purify edible oil by its unique physical property to absorb contaminants on the surface of the activated carbon by its stronger attraction force (page 2, Under Physical Second square bold e.g. PAC paragraph and first paragraph under “How it works) by its unique physical property to absorb contaminants on the surface of the activated carbon by its stronger attraction force (page 2, under “How it works, two paragraphs).
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
Regarding the step of “removing the activated carbon, it is to be noted that it is any known conventional method to filter the liquid with activated carbon particle to remove it after treatment. 
However, additionally, NPL “Activated Carbon Removal” teaches the filtering step using filter paper to remove activated carbon after treatment step (at least under Procedure and Fig on page 2).
One of ordinary skill I the art before the effective filling date of the claimed invention would have been motivated to modify NPL Master Cho to include the teaching of NPL “Activated Carbon Removal” to perform filtering step using filter paper to remove activated carbon after treatment step (at least under Procedure and Fig on page 2).
Regarding stirring at the steps of ether followed by activated carbon treatment steps, it is to be noted that this is a known step to mix in order to achieve proper mixing. Therefore, it is within the skill of one of ordinary skill in the art to achieve proper mixing to meet claim 1.
Regarding the distillation step, Vyatkina et al. discloses that the egg oil can be further purified by removing water and organic solvent used at the step of extraction by distilling at 50-70-degree C (at least in claim, page 4 of Vyatkina et al.) and solvent includes ether also (page 4 second paragraph above claim of Vyatkina et al.) to meet distillation step of claim 1, and the distillation at 60-80-degree C as claimed in claim 9. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Master Chao et al. in view of NPL Wu et al. by including the teaching of NPL OFI magazine by including the teaching of Vyatkina et al. to perform distillation step in order to remove water with organic solvent used in the extraction step to purify egg yolk oil further. 
It is also to be noted that the distillation temperature as claimed in claim 9 is variable and depends on the type of solvent etc. Therefore, it is within the skill of one of ordinary skill in the art to optimize the temperature and amount of vacuum with time to have desired removal of organic solvent from the product. 
 As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of distillation temperature in NPL Master Cho, to amounts, including that presently claimed, in order to obtain the desired effect e.g.  desired /most removal of residual solvent from the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding vacuum, it is to be noted that the remaining organic solvent can further be removed by vacuum process by reducing boiling temperature of the solvent to be removed using vacuum as taught by NPL Footbalt 2014 for further removal of residual solvent and water.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Master Chao et al. in view of NPL Wu et al. and NPL OFI magazine by including the teaching of NPL Footbalt 2014 who teaches that further vacuum process helps for further removal of residual solvent and water to meet claim 1.
	(Additionally), Punegova et al. (RU 2634430 C1; Year 2017) discloses that the method of obtaining pure egg yolk oil includes distillation under reduced pressure at a temperature not to exceed 45- degree C which removes extracting agent and maintains the quality of the product at relatively controlled temperature less than 45 -degree C (at least in Example 2). Therefore, it meets distillation and vacuum process of claim 1 and the temperature at or below 45 -degree C meets claim 10.
Therefore, vacuum process can further be performed under vacuum distillation also. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Master Chao et al. in view of NPL Wu et al. and NPL OFI magazine by including the teaching of Punegova et al. who teaches that further vacuum process helps for further removal of residual solvent and water by vacuum distilling at 45- degree C.
It is also to be noted that the vacuum process, time etc. and temperature as claimed in claim 10 is variable and depends on the type of solvent etc. Therefore, it is within the skill of one of ordinary skill in the art to optimize the temperature and amount of vacuum with time to have desired removal of organic solvent from the product. 
 As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of pressure and time with temperature in NPL Master Cho, to amounts, including that presently claimed, in order to obtain the desired effect e.g.  desired /most removal of residual solvent from the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11.	However, regarding claim 11, claim 11 is considered as Product-by-process claim.
The Examiner notes that these are product-by-process claims. 
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. 
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

12.	Regarding claim 2, it is not clear what is meant by “conventional method” as mentioned above. However, NPL Master Chao et al. discloses the method of deriving crude egg yolk oil by cooking (i.e. heat treatment) followed by pressing oil from egg and removing heat which is considered as familiar method, and therefore, conventional method (at least on page 1).

13.	Regarding claim 5, it is to be noted that and as discussed above, NPL OFI magazine (2017)  discloses that activated carbon is used to purify edible oil by its unique physical property to absorb contaminants on the surface of the activated carbon by its stronger attraction force (page 2, Under Physical Second square bold e.g. PAC paragraph and first paragraph under “How does it work”) by its unique physical property to absorb contaminants on the surface of the activated carbon by its stronger attraction force (page 2, under “How it works, two paragraphs).
However, NPL OFI Magazine is silent about the weight ratio of the activated carbon to the first egg yolk oil mixture as claimed in claim 5.
It is to be noted that and as discussed above that activated carbon provides unique physical property to absorb contaminants on the surface of the activated carbon by its stronger attraction force (page 2, Under Physical Second square bold e.g. PAC paragraph and first paragraph under “How does it work”) and it decolorizes too (at least in page 1, first paragraph which is under bold line paragraph). Therefore, it is within the skill of one of ordinary skill in the art to optimize the amount of activated carbon based on the type of the composition (i.e. how much contaminants and color present etc.) to be decolorized and to be decontaminated which is considered as result effective variable.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ratio of activated carbon and egg yolk oil in to NPL Master Chao et al. in view of NPL Wu et al. and NPL OFI Magazine, to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired pure decontaminated, decolorized egg oil.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Even if NPL OFI Magazine does not specifically mention egg yolk oil, however, it recites edible oil which includes egg yolk oil also. 
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.


14.	Regarding claim 6, it is to be noted that this is a known step to mix in order to achieve proper mixing. Therefore, it is within the skill of one of ordinary skill in the art to achieve   proper mixing to meet claim 1.
It is also to be noted that even if the combinations of prior art do not disclose the conditions for stirring method as claimed in claim 6, however, it is optimizable by one of ordinary skill in the art to optimize the rotation speed and time of rotation (mixing) to achieve desired mixing at the mixing step. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the rotation speed and time of mixing in to NPL Master Chao et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired mixing of the composition  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
15.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792